                                       Case 5:20-cv-03556-BLF Document 110 Filed 03/02/21 Page 1 of 3




                                   1

                                   2

                                   3                            UNITED STATES DISTRICT COURT

                                   4                         NORTHERN DISTRICT OF CALIFORNIA

                                   5                                 SAN JOSE DIVISION

                                   6

                                   7   IN RE GOOGLE DIGITAL                    Case No. 20-cv-03556-BLF
                                       ADVERTISING ANTITRUST
                                   8   LITIGATION                              Case No. 20-cv-08984-BLF
                                   9                                           Case No. 20-cv-09092-BLF
                                  10                                           Case No. 20-cv-09321-BLF
                                  11                                           Case No. 21-cv-00022-BLF
                                  12   SWEEPSTAKES TODAY, LLC,                 Case No. 21-cv-00748-BLF
Northern District of California
 United States District Court




                                                Plaintiff,
                                  13                                           Case No. 21-cv-00810-BLF
                                            v.
                                  14                                           ORDER TO SHOW CAUSE WHY
                                       GOOGLE LLC, et al.,
                                                                               RELATED PUBLISHER CASES
                                  15                                           SHOULD NOT BE CONSOLIDATED
                                                   Defendants.
                                  16

                                  17   GENIUS MEDIA GROUP, INC., et al.,
                                                 Plaintiffs,
                                  18
                                            v.
                                  19
                                       ALPHABET INC., et al.,
                                  20
                                                   Defendants.
                                  21

                                  22   STERLING INTERNATIONAL
                                       CONSULTING GROUP,
                                  23
                                                  Plaintiff,
                                  24         v.

                                  25   GOOGLE LLC,
                                  26               Defendant.
                                  27

                                  28
                                          Case 5:20-cv-03556-BLF Document 110 Filed 03/02/21 Page 2 of 3




                                   1     MARK J. ASTARITA,
                                                    Plaintiff,
                                   2
                                              v.
                                   3
                                         GOOGLE LLC, et al.,
                                   4
                                                         Defendants.
                                   5

                                   6     JLASALLE ENTERPRISES LLC,
                                   7                     Plaintiff,

                                   8             v.

                                   9     GOOGLE LLC,
                                  10                     Defendant.
                                  11     MIKULA WEB SOLUTIONS, INC.,
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                  13             v.
                                  14     GOOGLE LLC,
                                  15                     Defendant.
                                  16

                                  17          On January 21 and February 9, 2021, the Court related the following publisher plaintiff
                                  18   cases to the above-captioned case:
                                  19              •   Sweepstakes Today, LLC v. Google, LLC, et al., 20-cv-08984
                                  20              •   Genius Media Group, Inc., et al., v. Google, LLC, et al., 20-cv-09092
                                  21              •   Sterling International Consulting Group v. Google LLC, 20-cv-09321
                                  22              •   Astarita v. Google LLC, et al., 21-cv-00022
                                  23              •   JLaSalle Enterprises LLC v. Google LLC, 21-cv-00748
                                  24              •   Mikula Web Solutions, Inc. v. Google LLC, 21-cv-00810
                                  25   See ECF 68, 90.
                                  26          The parties are ORDERED TO SHOW CAUSE on or before March 16, 2021 why the
                                  27   publisher cases should not be consolidated on the lowest-numbered publisher docket, 20-cv-
                                  28   08984. The Court emphasizes that it may further consolidate the publisher and advertiser cases in
                                                                                      2
                                          Case 5:20-cv-03556-BLF Document 110 Filed 03/02/21 Page 3 of 3




                                   1   the future; the Court finds, however, that it is appropriate to consider an interim consolidation of

                                   2   the publisher cases to further the development of the pleadings and reduce confusion.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: March 2, 2021

                                   6                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
